OFFICE   OF THE    AlTORNEY    GENERAL   OF FE
I   O-Cyuclc
                                      AWTIN
    I--




        Honorable George X. 3hrppard
        Coaptroller   OS Publlo   Aeoouata
        Auatln,   Taxar

        Dw     Sir:




                 .
                  In you3 letter 0
        to UQ tzo fallowing raotsa
        and certain attorney8
        W&d8 oa DOoOmbOP 31


                                                        oral   sloation,   but
                                                uaoosd himesS.      It is pro-
                                                ppro~al 0r the oobtraot by
                                                he Lemooratlo party    to mo-
                                                ou rewostour    oplnlon aa
                                               p be properly and legally




         by the aozalasioner vho ~111 not awoood hln~elt 10 not yet
         an oftioor and ~111 not be until ho ~ud.lfl.8 and take8 OVOJP
         et th0 old of the year.  Clo~ly h0 oannot nOoW OStGls!u-elf
         Qr 1Willy bind hfmaelt now by contraOt a8 to hie fUtUr0 Or-
         riohl duties, It, artor ~ualfrlOatiOn, ho should 804 lsOOd
Honorable    Oeorga      U,    Sheppard, i?azeZ


reason8 for not making thir aontraot it would be hi.8 duty
to vote a@lnot it and 40s i20 Other EWbOr8 Of the OOC&8-
8iOntW9    Oourt the beAOiit ot such reasona, whloh ml&it ro-
sult   in a retieal to ontor into the oontraat. Ye mustbo
rree to aot urtsr he is indaoted into orfias. 'tiethOroioro
answer your question in the nogotlvo. Se noto tho attaohed
letter 0r 0~6 0r the attorneys m3ntlonlng the hiatus betweea
the erplrotion 0r tho poaont aontraot and the w60tiv0      dato
0r -a0 OAB to be aade next yoarb    Under our riow or tho ques-
tlon, tbore ~lllneoeasarlly bo a p6rlOd ot tizioduring whioh
no oatraot will b0 In OrrOOt     but feel that it aem ba held
to ii viry   rew      &ys     upon .xonip t sotlon   or the aorunisrlonerrr*
oourt, tliei.nterested~ottomeys, the COnptroll0r's and                  At-
torney Geaaral~s Departrcents,
            Your letter lndloater    that you would like for us
also to 8x ress oureelvcls as to tho legality of suah ccntraoto
mado by oo& ties In whioh all m6abor8 or the comulssionere~
oourt, lnoludingthe oounty judae, and zha county attorney
have been re-slooted. ;.horo      this lo truo, tho reasons whloh
forbid the mking or such oxtended.oontroots have substantially
railed,  and in such aas8e we will 8~pprwb.a0n'craOt8extending
bsyond  ths inouclbentoiflaers’     terma, if there are no other
Objeotionn.    On this point we oit8 Camsron vo* iarneot, 34
s. ii. (2) 685. It will be kept iD mind, hcwat:tW,     that this
cannot be done until re-elootion is had at the gemoral q&a-
tlon la Ekma~ber.
                                                                               ,;.
                                                                               VI -,
                                                                                   .‘,




GaL:db
                      APPROVECOCT 22, 1940


                      ATTORNEY GENFaRALOF TEXAS